DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 06/02/2020.
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The abstract of the disclosure is objected to because it includes a paragraph number [0081].  The paragraph number [0081] should be delete. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: “FMM3D” is not clear what it represents. It may need to spell out what it represents. Appropriate correction is required.
Claims 3- 9, 16, and 18 are objected to because of the following informalities:  
For example, 
3. The method of Claim 2 further comprising:
Computing the left hand side of the magnetic field integral equations as the potential of three distinct double layers by applying the fast multipole method in parallel; 
Effectively reusing information about space partition of the FMM3D. 
The capital letters should be replaced with small letters. 
Appropriate correction is required to the rest of the claims as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method for fast and efficient computing one or more unknown surface current distributions and one or more unknown surface charge distributions on a surface of one or more large metal targets subject to an incident electromagnetic wave, comprising:
generating a set of extended Rao-Wilton-Glisson (RWG) basis functions for the entire surface of the one or more large metal targets; 
generating extra numerical arrays allowing a fast transition to and/or from the one or more surface current distributions and the one or more surface charge distributions determined by the set of RWG bases from and/or to the one or more surface current distributions and the one or more surface charge distributions on a plurality of individual facets for applying a FMM3D; 
computing by one or more processors a left-hand side of a magnetic field integral equation by directly applying the FMM3D; 
computing by one or more processors the left-hand side of an electric field integral equation by directly applying the FMM3D; 
combining the left-hand side of the magnetic field integral equation and the left-hand side of the electric field integral equations into a combined field integral equation and solving this combined field integral equation iteratively by directly applying the FMM3D at every iteration step; 
determining the one or more induced surface current distributions and the one or more surface charge distributions on the surface of the one or more metal targets; 
determining a scattered or a radiated field of the one or more targets using these current and charge distributions.

Claim 1 recites generating a set of extended Rao-Wilton-Glisson (RWG) basis functions for the entire surface of the one or more large metal targets; generating extra numerical arrays allowing a fast transition to and/or from the one or more surface current distributions and the one or more surface charge distributions determined by the set of RWG bases from and/or to the one or more surface current distributions and the one or more surface charge distributions on a plurality of individual facets for applying a FMM3D; computing by one or more processors a left-hand side of a magnetic field integral equation by directly applying the FMM3D; computing by one or more processors the left-hand side of an electric field integral equation by directly applying the FMM3D; combining the left-hand side of the magnetic field integral equation and the left-hand side of the electric field integral equations into a combined field integral equation and solving this combined field integral equation iteratively by directly applying the FMM3D at every iteration step; determining the one or more induced surface current distributions and the one or more surface charge distributions on the surface of the one or more metal targets; determining a scattered or a radiated field of the one or more targets using these current and charge distributions. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

Claim 1 does not recite any additional elements that integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

Claim 1 does not recite any additional elements to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

	Claim 1 recites one or more processors. The processors are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claims 2-15, the claimed inventions  are directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, cover performance of the limitations as mathematical concepts.

With respect to claims 16 and 18, similar analysis as claim 1 applied.

With respect to claims 17 and 19, the claimed inventions are directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, cover performance of the limitations as mathematical concepts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over W. D. Li, Z. Song, J. Hu, W. Hong, “Improving Combined Version of Current and Charge Integral Equation With Pyramid Shaped Functions”, pgs. 1630-1633, IEEE 2015 (Herein referred as Li et al), in view of J. M. Song, W. C. Chew, “Fast Multipole Method Solution of Three Dimensional Integral Equation” pgs. 1528-1531, 1995 IEEE (Herein referred as Song et al).

1. Li et al discloses a method for fast and efficient computing one or more unknown surface current distributions and one or more unknown surface charge distributions on a surface of one or more large metal targets subject to an incident electromagnetic wave (See: Abstract, approximating the electric charge density in the combined version of current and charge integral equation formulation; 1. Introduction, the surface integral equation such as the electric field integral equation (EFIE), the magnetic field integral equation (MFIE) and the combined field integral equation (CFIE) have widespread applications in a variety of electromagnetic (EM) radiation and scattering problems from metallic objects), comprising:
generating a set of extended Rao-Wilton-Glisson (RWG) basis functions for the entire surface of the one or more large metal targets (See: pg. 1630, right side column, For typical triangular mesh, the surface electric current and charge densities in the CCIE are usually expanded with the RWG and pulse function…the total number of unknowns in the discretized CCIE is the sum of the numbers of mesh triangles and RWG elements…..); 
generating extra numerical arrays allowing a fast transition to and/or from the one or more surface current distributions and the one or more surface charge distributions determined by the set of RWG bases from and/or to the one or more surface current distributions and the one or more surface charge distributions on a plurality of individual facets (See: equation 5 electric current and charge densities are expanded with the RWG function and the pyramid shaped functions); 
combining the left-hand side of the magnetic field integral equation and the left-hand side of the electric field integral equations into a combined field integral equation and solving this combined field integral equation iteratively by directly applying the FMM3D at every iteration step (See: Introduction, FMM is applied to solve the electromagnetic scattering from three dimensional arbitrary shape conducting bodies, the electrical field integration (EFIE), magnetic field integral equation (MFIE), and combined field integral equation (CFIE) are considered; 2. The Fast Multipole Method (FMM), for conducting objects, the electric field integral equation (EFIE) is given by equation 1, magnetic field integral equation (MFIE) for closed conducted objects Is given by equation 2, then combined field integral equation (CFIE) for closed conducting objects is simply a linear combination of EFIE and MFIE; pg. 1530, the fast Multipole method (FMM) has been implemented to speed up the matrix vector multiply in the CG method when it is used to solve EFIE, MFIE, and CFIE); 
determining the one or more induced surface current distributions and the one or more surface charge distributions on the surface of the one or more metal targets (See: equation 5 electric current and charge densities are expanded with the RWG function and the pyramid shaped functions); 
determining a scattered or a radiated field of the one or more targets using these current and charge distributions (See: pg. 1630, “II. Formulation”, The three dimension EM scattering problem in low frequency from a closed perfect electrically conduct object is considered, the object surface is denoted as S, its outward unit normal vector as n, and the incident electric and magnetic fields as E and H, respectively, This EM problem can be formulated by the CCCIE equations 1-5).  
Li et al does not specify but Song et al discloses computing by one or more processors a left-hand side of a magnetic field integral equation by directly applying the FMM3D (See: Introduction, FMM is applied to solve the electromagnetic scattering from three dimensional arbitrary shape conducting bodies, the electrical field integration (EFIE), magnetic field integral equation (MFIE), and combined field integral equation (CFIE) are considered; 2. The Fast Multipole Method (FMM), magnetic field integral equation (MFIE) for closed conducted objects Is given by equation 2; pg. 1530, the fast Multipole method (FMM) has been implemented to speed up the matrix vector multiply in the CG method when it is used to solve EFIE, MFIE, and CFIE); computing by one or more processors the left-hand side of an electric field integral equation by directly applying the FMM3D (See: Introduction, FMM is applied to solve the electromagnetic scattering from three dimensional arbitrary shape conducting bodies, the electrical field integration (EFIE), magnetic field integral equation (MFIE), and combined field integral equation (CFIE) are considered; 2. The Fast Multipole Method (FMM), for conducting objects, the electric field integral equation (EFIE) is given by equation 1; pg. 1530, the fast Multipole method (FMM) has been implemented to speed up the matrix vector multiply in the CG method when it is used to solve EFIE, MFIE, and CFIE).
It would have been obvious before the effective filing date to combine the fast multipole method as taught by Song et al to current and charge integral equation with pyramid-shaped functions of Li et al would be to solve a large problem on a small computer (Song et al, Introduction).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al & Song et al and in view of US Publication No. 2017/0299643 A1 issued to Okhmatovski et al.

15. Li et al discloses the method of Claim 1 further comprising a plurality of target shapes and compositions while each may include a pure metal component (See: 1. Introduction, the surface integral equation such as the electric field integral equation (EFIE), the magnetic field integral equation (MFIE) and the combined field integral equation (CFIE) have widespread applications in a variety of electromagnetic (EM) radiation and scattering problems from metallic objects.
However, neither Li et al nor Song et al discloses a dielectric component.  Okhmatovski et al discloses a dielectric component (See: par [0052] non-magnetic homogeneous dielectric medium).
It would have been obvious before the effective filing date to combine circuit design as taught by Okhmatovski et al to current and charge integral equation with pyramid-shaped functions of Li et al would be to calculate electric field having contributions of an incident electric field from a source and an electric field emitted from another object distinct from the source (Song et al, par [0002]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al and in view of US Publication No. 2017/0299643 A1 issued to Okhmatovski et al.

19. Li et al discloses the device of Claim 18 further comprising the plurality of target shapes and compositions wherein each may include a pure metal component (See: 1. Introduction, the surface integral equation such as the electric field integral equation (EFIE), the magnetic field integral equation (MFIE) and the combined field integral equation (CFIE) have widespread applications in a variety of electromagnetic (EM) radiation and scattering problems from metallic objects.
However, Li et al does not disclose a dielectric component.  Okhmatovski et al discloses a dielectric component (See: par [0052] non-magnetic homogeneous dielectric medium).
It would have been obvious before the effective filing date to combine circuit design as taught by Okhmatovski et al to current and charge integral equation with pyramid-shaped functions of Li et al would be to calculate electric field having contributions of an incident electric field from a source and an electric field emitted from another object distinct from the source (Song et al, par [0002]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. D. Li, Z. Song, J. Hu, W. Hong, “Improving Combined Version of Current and Charge Integral Equation With Pyramid Shaped Functions”, pgs. 1630-1633, IEEE 2015 (herein referred as Li et al).

16. Li et al discloses a tangible, non-transitory computer-readable medium storing instructions, the instructions when read by one or more processors, cause the one or more processors to: 
Acquire or generate a model for a target and the incident electromagnetic wave, the model includes a target of arbitrary shape; 
compute the induced surface current and the charge distributions on the surface of the target (See: equation 5 current and charge distribution with the RWG function); 
determine a scattering or radiation performance of the target including radar cross-sections of the target (See: pg. 1630, “II. Formulation”, The three dimension EM scattering problem in low frequency from a closed perfect electrically conduct object is considered, the object surface is denoted as S, its outward unit normal vector as n, and the incident electric and magnetic fields as E and H, respectively, This EM problem can be formulated by the CCCIE equations 1-5).  

17. Li et al discloses the medium of Claim 16, wherein the one or more instructions further cause the one or more processors to optimize scattering performance of the target (See: pg. 1630, “II. Formulation”, The three dimension EM scattering problem in low frequency from a closed perfect electrically conduct object is considered, the object surface is denoted as S, its outward unit normal vector as n, and the incident electric and magnetic fields as E and H, respectively, This EM problem can be formulated by the CCCIE equations 1-5).  

18. Li et al discloses a device comprising one or more processors configured to:
acquire or generate a model for a target and the incident electromagnetic wave, wherein the model includes a target of arbitrary shape (See: Fig. 1 a pyramid shaped function is defined on a polygon Sn consists of triangles around the mesh vertex); 
compute the induced surface current and charge distributions on the surface of the target (See: equation 5 current and charge distribution with the RWG function); 
determine a scattering or a radiation performance of the target including radar cross-sections of the target (See: pg. 1630, “II. Formulation”, The three dimension EM scattering problem in low frequency from a closed perfect electrically conduct object is considered, the object surface is denoted as S, its outward unit normal vector as n, and the incident electric and magnetic fields as E and H, respectively, This EM problem can be formulated by the CCCIE equations 1-5).  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 10 are depending on claim 2. They are objected because their dependency on claim 2.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is depending on claim 5. It is objected because its dependency on claim 5.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 11, 12, 13, and 14 are depending on claim 7. They are objected because their dependency on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        10/12/2022